PER CURIAM.
Because the plea agreement permitted a sentence at the trial court’s discretion, we affirm the denial of appellant’s motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.800(a). However, because it appears from the record that the parties (including appellant and his attorney) may have been under the mistaken impression that the 1995 sentencing guidelines, rather than the 1992, were applicable, and that, pursuant to the latter, the maximum permissible sentence would have been significantly shorter than that imposed pursuant to the former, our affirmance is without prejudice to appellant’s right timely to file a motion pursuant to Florida Rule of Criminal Procedure 3.850 seeking to withdraw his plea.
MINER, WEBSTER and LAWRENCE, JJ., CONCUR.